DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-9 are pending.
Claim 9 is withdrawn from further consideration as being directed to a non-elected invention.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 28 May 2021 is acknowledged.
Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 28 May 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2014/0301818 to Gilchrist et al. (herein Gilchrist) in view of U.S. Pre-grant Publication 2012/0107597 to Kim et al. (herein Kim) and Japanese Publication JP 2013-208881 to Tanaka cited in Information Disclosure Statement filed 13 September 2018 (herein Tanaka, see machine translation).
Regarding claim 1, Gilchrist teaches a substrate transport apparatus comprising at least one end effector mounted on a transfer arm wherein there is a substrate support pad corresponding to the transport fixing jib recited in the instant claims disposed on the end effector (abstract).  Gilchrist teaches that support pads 213P include a surface profile made (paragraph 0031) made from one or more arrays 500 of nanostructures 501 such as nanotubes (paragraph 0032) that can be made of carbon (paragraph 
Gilchrist is silent as to there being an adhesive layer present or a ratio of linear expansion coefficients.
Regarding an adhesive layer being present, Kim teaches a system for supporting a carbon nanotube array using an embedding material corresponding to the adhesive layer recited in the instant claims (abstract).  Kim teaches that the embedding material may be disposed as a layer on a substrate (paragraph 0021).  Kim teaches that the embedding material can be an adhesive comprising ceramic cement (paragraph 0033) and that less volumetric and geometric change in the adhesive during curing results in less disruption of the nanotube array geometry (paragraph 0033).  Kim also teaches that, alternatively, the embedding material can be a deposited material (paragraph 0036) and that layered structures can be used (paragraph 0039). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanostructure array of Gilchrist to use the embedding material of taught by Kim because it provides superior mechanical contact (paragraph 0007).
Regarding a ratio of linear expansion coefficients, Tanaka teaches a graphene layer-containing multilayer film in which base material, an inorganic thin film layer, an adhesive resin layer, and a graphene layer are laminated (paragraph 0009).  Tanaka teaches that the laminate should have a coefficient of linear thermal expansion that is about the same as that of the base material (paragraph 0061).  One of ordinary skill in the art would recognize that this would result in a ratio of about 1.0 which meets the claimed limitations.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the nanostructure array of Gilchrest as modified according to Kim to 
Regarding claim 2, Gilchrest, Kim, and Tanaka teach all the limitations of claim 1 as discussed above.
As discussed above, Kim teaches that the embedding material can be a multilayered structure (paragraph 0039).  Such a multilayered material would meet the limitations of claim 2 wherein the layer disposed closest to the nanostructures corresponds to the second base material and the layer disposed nearest the substrate corresponds to the adhesive layer.
Regarding claims 3 and 4, Gilchrest, Kim, and Tanaka teach all the limitations of claim 1 as discussed above.
As discussed above, Kim teaches that the embedding material can be an adhesive comprising ceramic cement (paragraph 0033).
Regarding claims 5 and 6, Gilchrest, Kim, and Tanaka teach all the limitations of claim 1 as discussed above.
As discussed above, Kim teaches that less volumetric and geometric change in the adhesive during curing results in less disruption of the nanotube array geometry (paragraph 0033).  One of ordinary skill in the art would recognize that such a teaching means that the embedding material must remain dimensionally stable which would result in a modulus of elasticity that does not change over time, i.e. meets the limitations of claim 5, and a linear expansion coefficient that, at a minimum overlaps the range recited in instant claim 6.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 7
Gilchrest teaches that the substrate can be made out of any suitable material (paragraph 0038).  While Gilchrest does not teach a specific material, Gilchrest teaches that a suitable material for the end effector, to which the substrate is attached, is alumina (paragraph 0029).  Therefore, it would be obvious to one of ordinary skill in the art that a suitable material for the substrate is alumina.
Regarding claim 8, Gilchrest, Kim, and Tanaka teach all the limitations of claim 1 as discussed above.
Gilchrest teaches that the support pads 213P having nanostructure array 500 has a surface profile configured to provide a predetermined coefficient of friction for gripping the substrate 202 (paragraph 0031).  Gilchrest also teaches that support pads 213P have a high coefficient of friction with substrates such as glass substrates (paragraph 0034).  Therefore, while Gilchrest does not specifically teach the claimed range, given that the substrate support apparatus of Gilchrest and the transport fixing jig of the instant claims perform the same function and that Gilchrest teaches that the coefficient of friction can be adjusted by the surface profile of the nanostructures, the claimed range is rendered obvious through optimization.  See MPEP 2144.05(II)(A).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957.  The examiner can normally be reached on M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783